DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Dec. 23, 2021 has been entered. Claims 1-20 are pending. Claims 1, 11 and 16 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Haan et al. (US Patent No. 7,045,160 B1; May 16, 2006).
Regarding claim 1, Haan teaches an edible food product comprising:
A fibrous mycelium mass in an amount of at least 40% (col 4 lines 25-40), which falls within the claimed range of 10 to 100 wt%, 
Wherein the fibrous mycelium mass has a protein content of up to 50 wt% of a dry mass of the mycelium (col 9 lines 55-60), and 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Haan teaches that the fibrous mycelium has a protein content of up to 50%, the instant claims require a protein content of greater than 55 wt%. 
However, the examiner notes that the claimed range is merely an obvious variant over the prior art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be 
Therefore, as Haan teaches a protein content of 50%, the claimed 55%, which is included in “greater than 55%”, is close enough to what is taught by the prior art that, absent a showing of criticality, is merely an obvious variant over the prior art. 
One of ordinary skill in the art can vary the processing conditions, such as varying the length of growing the fungal cells in the growth media, through routine experimentation to result in a fibrous mycelium mass having a desired protein content. This is well understood, routine and conventional in the art and therefore, absent a 
Haan further teaches adding food additives to the fibrous mycelium to produce a biomass, and forming the biomass into an edible food product, wherein the edible food product can be an edible meat substitute product (col 5 lines 1-50, col 11 lines 1-67, col 12 lines 1-15). 
Therefore, Haan teaches an edible meat substitute have the components as described above. 
Regarding claim 2, as stated above, Haan teaches that the fibrous mycelium mass in an amount of at least 40% (col 4 lines 25-40), which overlaps the claimed range of 10 to 50 wt%. 
Haan further teaches that the water content is in a range of 50 to 90% by weight (col 10 lines 1-5), which falls within the claimed range of 50 to 90%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 3-5, Haan further teaches adding food additives to the fibrous mycelium to produce an edible food product (col 4 lines 60-65 and col 10 lines 25-65), wherein the additives can include a soluble protein in an amount of 2 to 5% by weight, which falls within the claimed range of 1 to 20%, a thickener in an amount of 5 to 20% by weight, which overlaps the claimed range of 0.01 to 5%, and a fat source (e.g. soy oil) in an amount of 4.55 to 5.3 %, thus falling within the claimed range of 0 to 10% (col 10 lines 25-65 and col 22 Table 8). 
prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 6, Haan additionally teaches that the product comprises a flavorant (col 10 lines 25-65).
Regarding claim 7, Haan further teaches that the fibrous mycelium mass comprises both methionine and cysteine (col 19 Table 6). 
With respect to the exact amount of each, Haan fails to specifically teach the claimed combined amount of at least 20 mg/g crude protein, however, it would have been obvious to one of ordinary skill in the art to vary the process by which the fibrous mass is produced in order to arrive at the claimed crude protein content. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as Haan teaches that the fibrous mass contains methionine and cysteine, it is not inventive to discover the optimum amount through routine experimentation.
Regarding claim 8, Haan discloses the fibrous mass as described above, but fails to specifically disclose the PDCAAS score as claimed. 

Haan teaches that the fibrous mass contains protein and amino acids and therefore, varying the process by which it is formed to achieve a desired PDCAAS score is merely routine optimization that is well understood and conventional in the art. 
Regarding claim 9, as stated above, Haan teaches preparing an edible meat substitute comprising protein, fat and fiber (col 21-22).
With respect to the exact amount of protein, fat, and fiber on a dry weight basis, it would have been obvious to one of ordinary skill in the art to vary the amount of each component depending on the desired nutritional profile of the edible meat substitute. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the amount of dry ingredients in the edible meat substitute. All continue to function predictably. 
With respect to the pH being from 2 to 9, the examiner notes that the exact pH is dependent on the amounts and types of ingredients present in the food product and therefore it would have been obvious to one of ordinary skill in the art to vary the amount and types of ingredients to result in a food product having a desired pH, that is not too acidic or too basic for consumption.
Regarding claim 10, Haan teaches an edible meat substitute product as described above, but fails to specifically teach the color of the product. 
However, the examiner notes that the exact color is dependent on the amounts and types of ingredients present in the food product and therefore it would have been obvious to one of ordinary skill in the art to vary the amount and types of ingredients to result in a food product having a desired color, such as a color that closely matches the meat product the claimed invention is substituting. 
Regarding claim 11, Haan teaches an edible food product comprising:
An edible body comprising a fibrous mycelium mass in an amount of at least 40% (col 4 lines 25-40), which falls within the claimed range of 0.1 to 90 wt%, 
Wherein the fibrous mycelium mass has a protein content of up to 50 wt% of a dry mass of the mycelium (col 9 lines 55-60), which overlaps the claimed range of greater than 40%, 

A carbohydrate content in an amount of 0 to 10% by weight (col 10 lines 45-55), which falls within the claimed range of 0 to 90%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Haan teaches that the fibrous mycelium has a protein content of up to 50%, the instant claims require a protein content of greater than 55 wt%. 
However, the examiner notes that the claimed range is merely an obvious variant over the prior art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a 
Therefore, as Haan teaches a protein content of 50%, the claimed 55%, which is included in “greater than 55%”, is close enough to what is taught by the prior art that, absent a showing of criticality, is merely an obvious variant over the prior art. 
One of ordinary skill in the art can vary the processing conditions, such as varying the length of growing the fungal cells in the growth media, through routine 
With respect to the exact amount of water, it would have been obvious to one of ordinary skill in the art to use less water depending on the intended food product and desired consistency/texture of the food product. 
Haan further teaches adding food additives to the fibrous mycelium to produce a biomass, and forming the biomass into an edible food product, wherein the edible food product can be meat substitutes, pies, microwavable meals, savory snacks, sausages, patties, burgers, spears and pate, and dried powder for soup (col 12 lines 5-10).
While Hanna fails to specifically teach that the edible food is a chip, Haan teaches savory snacks, which can include chips and crackers. 
Further, it would have been obvious to one of ordinary skill in the art to have the edible food product of Hann be a chip or cracker as Haan teaches that it is known in the art for the edible food product to be a savory snack, and therefore, depending on the desired end product, it would have been obvious to chips or crackers as chips and crackers are obvious variants of savory snacks known in the prior art.
Regarding claim 12, While Haan teaches that the edible food product can be a savory snack, or chip, Haan is silent with respect to the chip having an edible body thatr has a diameter of more than 10 times the thickness of the body. 
However, it is well within the ordinary skill in the art to vary the shape of the food product depending on preference. Changes in size/proportion and shape do not change 
Regarding claim 13, Haan additionally teaches that the product comprises a flavorant (col 10 lines 25-65).
Regarding claim 14, Haan further teaches that the fibrous mycelium mass comprises both methionine and cysteine (col 19 Table 6). 
With respect to the exact amount of each, Haan fails to specifically teach the claimed combined amount of at least 20 mg/g crude protein, however, it would have been obvious to one of ordinary skill in the art to vary the process by which the fibrous mass is produced in order to arrive at the claimed crude protein content. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as Haan teaches that the fibrous mass contains methionine and cysteine, it is not inventive to discover the optimum amount through routine experimentation.
Regarding claim 15, Haan discloses the fibrous mass as described above, but fails to specifically disclose the PDCAAS score as claimed. 

Haan teaches that the fibrous mass contains protein and amino acids and therefore, varying the process by which it is formed to achieve a desired PDCAAS score is merely routine optimization that is well understood and conventional in the art. 
Regarding claim 16, Haan further discloses that forming the fibrous mass into a biomass food product, wherein the forming is done by dehydrating the biomass and pulverizing (e.g. texturizing and granulating) the biomass into a powder (col 11 line 30 – col 12 line 15). 
Haan further teaches incorporating the biomass powder into a food product (col 11 line 30 - col 12 line 15).
Therefore, Haan teaches a powdered edible food product comprising a powdered fibrous mycelium mass having a protein content of up to 50 wt% of a dry mass of the mycelium (col 9 lines 55-60). 
While Haan teaches that the fibrous mycelium has a protein content of up to 50%, the instant claims require a protein content of greater than 55 wt%. 
However, the examiner notes that the claimed range is merely an obvious variant over the prior art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Therefore, as Haan teaches a protein content of 50%, the claimed 55%, which is included in “greater than 55%”, is close enough to what is taught by the prior art that, absent a showing of criticality, is merely an obvious variant over the prior art. 
One of ordinary skill in the art can vary the processing conditions, such as varying the length of growing the fungal cells in the growth media, through routine experimentation to result in a fibrous mycelium mass having a desired protein content. This is well understood, routine and conventional in the art and therefore, absent a showing of criticality of unexpected results regarding the claimed protein content, the claimed range is obvious over the prior art. 
Regarding claim 17, Haan discloses the powdered fibrous mass as described above, but fails to teach the particle size of the powdered mass. 
However, it is well within the ordinary skill in the art to vary the particle size of the powdered mass depending on preference. One of ordinary skill in the art can pulverize the mass for a longer amount of time in order to produce smaller particles if desired. Changes in size/proportion and shape do not change the function of the food product itself and therefore the size/proportion and shape are merely design choices and obvious over the prior art. 
Regarding claim 18, as stated above, Haan teaches an edible food product that can be a powdered food product comprising a powdered fibrous mycelium mass in an amount of at least 40% (col 4 lines 25-40), which overlaps the claimed range of 0.1 to 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 19, Haan further teaches that the fibrous mycelium mass comprises both methionine and cysteine (col 19 Table 6). 
With respect to the exact amount of each, Haan fails to specifically teach the claimed combined amount of at least 20 mg/g crude protein, however, it would have been obvious to one of ordinary skill in the art to vary the process by which the fibrous mass is produced in order to arrive at the claimed crude protein content. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as Haan teaches that the fibrous mass contains methionine and cysteine, it is not inventive to discover the optimum amount through routine experimentation.
Regarding claim 20, Haan discloses the powdered fibrous mass as described above, but fails to specifically disclose the PDCAAS score as claimed. 

Haan teaches that the fibrous mass contains protein and amino acids and therefore, varying the process by which it is formed to achieve a desired PDCAAS score is merely routine optimization that is well understood and conventional in the art. 

Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 6-8 that Haan fails to teach the claimed protein content of greater than 55% as Haan teaches that at most the protein content can be up to 50%. 
This is not found persuasive. While Haan teaches that the fibrous mycelium has a protein content of up to 50%, the instant claims require a protein content of greater than 55 wt%. 
However, the examiner notes that the claimed range is merely an obvious variant over the prior art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re 
Therefore, as Haan teaches a protein content of 50%, the claimed 55%, which is included in “greater than 55%”, is close enough to what is taught by the prior art that, absent a showing of criticality, is merely an obvious variant over the prior art. 
One of ordinary skill in the art can vary the processing conditions, such as varying the length of growing the fungal cells in the growth media, through routine experimentation to result in a fibrous mycelium mass having a desired protein content. This is well understood, routine and conventional in the art.
As applicant has not shown how a difference of 5% protein results in an unexpected product over Haan and absent a showing of criticality regarding the claimed protein content, the claimed range is obvious over the prior art. As stated above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. As Haan clearly teaches that 50% protein is known in the art, a product having 55% protein is merely an obvious variant absent a showing of criticality. 
For the reasons stated above, the 103 rejections are maintained. 

	

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A COX/Primary Examiner, Art Unit 1791